DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackmann et al. (5,018,644 – hereinafter Hackmann) in view of Thomas Intini (US 6,976,576 – hereinafter Intini) in view of Gelardi et al. (US 2011/0000931 – hereinafter Gelardi).
Re Claims 1, 2, 9-14, and 17:Hackmann discloses a (hand-held) child-resistant dispenser comprising: a housing (1) (with an open end) comprising a slider (8) disposed in the housing (1) and configured to slide from a closed position (see Fig. 2) to a dispensing position (see Figs. 6-7), a dispensing chute (a) that comprises an opening (A) through which a tablet (2) can be 

Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10).  Re Claim 2: Intini teaches wherein the slider (26) is configured to 

Gelardi teaches a housing comprising a first moveable member (26) (for squeeze/press purposes) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Re Claims 3 and 4:
Hackmann discloses a child-resistant dispenser comprising: a housing (1) comprising a slider (8) disposed in the housing (1) and configured to slide from a closed position (see Fig. 2) to a dispensing position (see Figs. 6-7), a dispensing chute (a) that comprises an opening (A) through which a tablet (2) can be dispensed (see Fig. 11), first and second guide ramps (top opposite sloped portions of 3 and near C) for guiding the tablet (2) into the chute (a) (see Fig. 2), the first guide ramp intersecting a first side of an entrance to the dispensing chute (a) at a first location (higher left side) and the second guide ramp intersecting a second side of the entrance to the dispensing chute (a) opposite the first side at a second location (lower right side) that is offset from the first location in the longitudinal direction of the chute (a) (see Fig. 2), wherein the dispensing chute (a) and first and second guide ramps are configured to orient the tablet (2) with a planar side of the tablet (2) extending perpendicularly to the opening (A) (see Figs. 8-11), and wherein the dispensing chute (a) comprises a bottom ramp (III) for encouraging the tablet (2) to eject through the opening (A) (see Figs. 6-11) (see Figs. 1-32), but fails to teach wherein the housing comprises a second moveable member disposed on a second side of the housing that is opposite to the first side, and the second moveable member is configured to disengage the second moveable member from the second stop in response to a second release force applied to the second moveable member.



Gelardi teaches a first moveable member (26) disposed on a first side of a housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hackmann with that of Intini and Gelardi to protect the inner slider engagement portion against damage and unwanted access.  Examiner notes the combination would be capable of providing wherein the housing comprises a second moveable member disposed on a second side of the housing that is opposite to the first side, and the second moveable member is configured to disengage the second moveable member from the second stop in response to a second release force applied to the second moveable member by way of duplication of common parts to be in agreement with the second engagement portion of Intini’s slider since Gelardi has already taught the inventive skill of using a moveable member to actuate an engagement portion.  Examiner notes that such a modification is a design choice and 

Further Re Claim 5:
Hackmann discloses wherein the dispenser is configured to dispense a single unit of product from the dispensing chute (a) when the slider (8) is in the dispensing position (see Figs. 8-11).

Further Re Claim 6: 
Hackmann discloses wherein the housing comprises a protrusion (F) that restricts product from exiting the dispenser when the slider (8) is in the dispensing position (see Figs. 8-11). 

Further Re Claim 7:Hackmann discloses wherein the dispensing chute (a) comprises a recess (near 25) for accommodating a single unit of product, and the recess is aligned with the protrusion (F) when the slider is in the closed position (see Fig. 11).

Further Re Claim 15:
Hackmann discloses a resilient member (13) that acts against movement of the slider (8) from the closed position to the dispensing position (see Figs. 6 and 7).




Re Claim 18:
Hackmann discloses a prefilled child-resistant dispenser comprising: a housing (1) comprising a slider (8) disposed in the housing (1) and configured to slide from a closed position (see Fig. 2) to a dispensing position (see Figs. 6-7), the slider comprising a dispensing chute (a) that comprises an opening (A) through which a tablet (2) can be dispensed (see Figs. 8-11), first and second guide ramps (top opposite sloped portions of 3 and near C) for guiding the tablet (2) into the chute (a) (see Fig. 2), the first guide ramp (higher left side) intersecting a first side of an entrance to the dispensing chute (a) at a first location and the second guide ramp (lower right side) intersecting a second side of the entrance to the dispensing chute (a) opposite the first side at a second location that is offset from the first location in the longitudinal direction of the chute (a) (see Fig. 2), wherein the dispensing chute (a) and first and second guide ramps are configured to orient the tablet (2) with a planar side of the tablet extending perpendicularly to the opening (A) (see Figs. 8-11), and wherein the dispensing chute (a) comprises a bottom ramp (III) for encouraging the tablet (2) to eject through the opening (a) (see Figs. 6-11); and product comprising the tablet (2) contained within the dispenser for dispensing by the dispenser (see Figs. 6-11) (see Figs. 1-32), but fails to teach a first moveable member disposed on a first side of the housing, the slider comprising a first engagement portion that engages a first stop on the housing, wherein the engagement between the first engagement portion and the first stop restricts movement of the slider to the dispensing position and the first moveable member is 

Intini teaches a slider (26) comprising a first engagement portion (42) that engages a first stop (wall (16) edges of openings which engagement portion (42) is secured within) on a housing (14), wherein the engagement between the first engagement portion (42) and the first stop (wall (16) edges of openings which engagement portion (42) is secured within) restricts movement of the slider to the dispensing position (see Figs. 1-3) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hackmann with that of Intini to protect the inner slider engagement portion against unwanted access.

Gelardi teaches a housing comprising a first moveable member (26) disposed on a first side of the housing (12); and the first moveable member (26) is configured to disengage a first engagement portion (44) from a first stop (48) in response to a first release force applied to the first moveable member (26) (see Fig. 5) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hackmann with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.




Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ib Alfred von Schuckmann (4,402,425 – hereinafter Schuckmann) in view of Intini and Gelardi.
Re Claims 20 and 21: 
Schuckmann discloses a child-resistant dispenser comprising: a housing (1) comprising a front wall (near 6), a back wall (opposite 6), and side walls (2) extending between the front and back walls (see Fig. 2), wherein the front wall (near 6) is wider than the side walls (2) (see Fig. 2) and comprises a dispensing aperture (16’) centrally located in a bottom portion of the front wall (6) (see Fig. 1); and a slider (4) disposed in the housing (1) (see Figs. 1-3), and wherein the slider (4) does not project from an end of the housing (1) when the slider (4) is in the dispensing position (see Fig. 5) (see Figs. 1-6), but where fails to specifically teach a housing comprising a front wall, a back wall, and side walls extending between the front and back walls, wherein the front wall is wider than the side walls; wherein at least one engagement between the housing and the slider is configured to prevent the slider from moving to a dispensing position, and at least one release located at least one of the side walls is configured to release the at least one engagement between the housing and the slider in response to a pressing force on the at least one release so that the slider can be moved toward an end of the housing to the dispensing position to dispense a product through the dispensing aperture of the front wall.


Intini teaches a housing (14) comprising a front wall (near 14), a back wall (opposite 14), and side walls (16) extending between the front (near 14) and back (opposite 14) walls, wherein the front wall (near 14) is wider than the side walls (16) (see Fig. 1); wherein at least one engagement (42 and opening) between the housing (14) and the slider (26) is configured to prevent the slider (26) from moving to a dispensing position (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schuckman with that of Intini to protect the inner slider engagement portion against unwanted access and for a design choice as commonly known within the art.

Gelardi teaches at least one release (26) is configured to release the at least one engagement between a housing (12) and a slider (38) in response to a pressing force on the at least one release (26) so that the slider (38) can be moved toward an end of a housing to a dispensing position to dispense a product (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Hansen with that of Intini and Gelardi to further protect the inner slider engagement portion against damage and unwanted access.  Examiner further notes the combination would be capable of providing the at least one release located at least one of side walls by way of having it associate with the position of the engagement members as shown by Intini.  One of ordinary skill would be capable of such without any inventive skill required as the 

Examiner notes the combination would further be capable of providing wherein at least a portion of the release is configured to move in a first direction to release the engagement between the housing and the slider and the slider is configured to move to the dispensing position in a second direction that is transverse to the first direction as recited in claim 21 by way of the corresponding parts as recited above in a predictable manner when actuated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651